dennis e bohner petitioner v commissioner of internal revenue respondent docket no filed date while p worked for the federal government he partici- pated in the civil service retirement_system csrs after p retired he received a letter explaining that he could elect to increase his csrs retirement annuity by remitting a fixed sum p remitted the funds to csrs because p did not have sufficient funds in his bank account he borrowed a portion of the fixed sum p paid off the loan and replenished his bank account by making withdrawals from his traditional indi- vidual retirement account ira p did not report any of the amounts he withdrew from his ira as taxable_income p con- tends that he engaged in a tax-free_rollover r contends that rollover_contributions cannot be made to csrs held because csrs did not accept his remittance as a rollover p must include his withdrawals in his taxable_income for the year at issue kathryn l everlove-stone for petitioner joel d mcmahan for respondent kerrigan judge respondent determined a deficiency of dollar_figure with respect to petitioner’s federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the sole issue for consideration is whether a tax-free roll- over occurred when petitioner withdrew funds from his tradi- tional individual_retirement_account ira to cover a deposit of the same amount to the civil service retirement_system csrs bohner v commissioner findings_of_fact some facts have been stipulated and are so found peti- tioner resided in florida when he filed the petition petitioner was an employee of the social_security adminis- tration in and retired before date he was eligible to participate in federal government retirement plans offered through the office of personnel management opm and he participated in csrs during his years of government service after petitioner retired opm mailed him a letter on date explaining that he could elect to increase his csrs retirement annuity by remitting dollar_figure with respect to creditable government service for a period during which no retirement contributions had been withheld from his salary the letter required that petitioner remit the funds within days of the date of the letter the letter was silent as to whether the remittance could be made through a tax-free_rollover contribution petitioner elected to remit to csrs the dollar_figure to increase his retirement annuity because petitioner did not have suffi- cient funds to make the entire payment directly from his bank account he borrowed a portion of the dollar_figure from a friend on date petitioner mailed a check to opm for dollar_figure during petitioner maintained a traditional_ira with fidelity investments fidelity petitioner made two separate requests to withdraw funds from his fidelity ira one in date and another in date petitioner’s monthly fidelity investment report for date shows that he requested a dollar_figure distribution of which dollar_figure was sent to him on date and dollar_figure was withheld to satisfy fed- eral income_tax_liability in connection with the distribution petitioner’s fidelity investment report for date shows that he requested a dollar_figure distribution which was sent entirely to him on date no federal tax was withheld petitioner used the funds he received from fidelity to reimburse his friend and to replenish his bank account fidelity issued petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc in which it reported dollar_figure in distributions and listed the entire dollar_figure as tax- united_states tax_court reports able income on his form 1040a u s individual_income_tax_return for tax_year petitioner reported receipt of the dollar_figure in distributions from his fidelity ira on line 11a ira_distributions he did not report any of the dollar_figure as taxable_income as a result of those distributions on line 11b taxable_amount on date respondent issued petitioner a notice_of_deficiency which determined a deficiency of dollar_figure and treated the dollar_figure withdrawal from the ira as taxable_income opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 the parties do not dispute any material facts therefore the burden_of_proof is not at issue i csrs csrs is a statutorily created retirement_plan designed to provide retirement benefits in the form of annuities and lump-sum benefits to federal civil service employees see generally u s c secs the statutory provisions governing csrs do not include a provision allowing pretax employee contributions id an eligible_employee contributes portions of his or her salary to csrs and the employing agency withholds the contributions from the employee’s salary id sec a a 43_f3d_466 9th cir see also logsdon v commissioner tcmemo_1997_8 slip op pincite- matching_contributions are made from funds appropriated for the employing agency u s c sec a b i to assure that income will be taxed only once the internal_revenue_code deems an annuity such as one for a csrs participant to have two components one taxable one not see sec_72 18_f3d_500 7th cir the employing agency withholds a mandatory contribution from the employee’s salary and that withheld amount is after-tax_income because it is taxable for the year in which it is withheld malbon f 3d pincite on distribu- bohner v commissioner tion that portion is nontaxable because it was already subject_to tax see montgomery f 3d pincite the amount contrib- uted by the employing agency and any interest earned on the employee’s investment are not taxed to the employee until distributed sec_72 sec_402 this portion of the distribution is the taxable component montgomery f 3d pincite petitioner contends that all distributions from csrs are taxable and that unless the distributions from his ira are excluded from income he will be subject_to double_taxation petitioner will not be subject_to double_taxation however because under sec_72 he will be able to exclude from his gross_income csrs distributions attributable to his pre- viously taxed contributions to the plan see sec_72 sec_72 and b defines investment in the con- tract as of the annuity_starting_date as the aggregate amount of premiums or other consideration paid for the con- tract minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under this subtitle or prior income_tax laws csrs provisions include that e ach employee or member credited with civilian service after date for which retirement deductions or deposits have not been made may deposit with interest an amount equal to certain statutorily defined percentages of his basic_pay received for that service u s c sec c this provision allows civil service employees to elect to make a deposit for creditable government service and thus increase their csrs retirement annuity see 553_fedappx_977 fed cir ii rollover_contributions under sec_408 in general any amount_paid or distributed out of an indi- vidual retirement_plan is included in the gross_income of the payee or distributee as provided in sec_72 sec_408 111_tc_250 this gen- eral rule does not apply to a rollover_contribution see sec_408 a rollover_contribution is any amount_paid or distributed out of an ira or individual_retirement_annuity to the individual for whose benefit the account or annuity is maintained if the entire amount received is paid into an united_states tax_court reports eligible_retirement_plan no later than days after receipt sec_408 see also 110_tc_1 an eligible_retirement_plan is defined as any qualified_trust annuity plan described in sec_403 eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 or annuity_contract described in sec_403 sec_408 sec_402 a qualified_trust is any employees’ trust described in sec_401 which is exempt from tax under sec_501 sec_402 respondent does not dispute that csrs is a qualified_trust respondent contends however that petitioner’s deposit to csrs does not constitute a rollover_contribution under sec_408 because csrs does not and is not required to accept rollovers even though there is no specific provision in the internal_revenue_code concerning whether a qualified_trust must accept a rollover that is an indirect transfer from an ira in order to constitute an eligible_retirement_plan for purposes of sec_408 this issue is contemplated in similar cir- the commissioner has taken the position in published guidance that csrs is a qualified_trust under sec_401 see revrul_74_138 1974_1_cb_29 csrs is a qualified_trust under sec_401 of the code and is exempt from federal_income_tax under sec_501 revrul_68_486 1968_2_cb_184 revrul_58_472 1958_2_cb_30 irs publ’n tax guide to u s civil service retirement benefits rev date csrs fers and tsp are considered qualified_retirement_plans for the purpose of determining whether a csrs distribution can be used in a tax-free_rollover to another plan or trust csrs is a plan that meets the requirements of sec_401 97_tc_237 aff ’d 985_f2d_819 5th cir gomez v commissioner tcmemo_1996_212 slip op pincite roundy v commissioner tcmemo_1995_298 aff ’d 122_f3d_835 9th cir shimota v united_states cl_ct aff ’d 943_f2d_1312 fed cir respondent also contends that petitioner’s deposit to csrs is not a rollover because the funds paid to csrs were not a distribution from an ira we have held that the phrase if the entire amount is contributed into an eligible_retirement_plan is not to be read so narrowly as to require the taxpayer to roll over the exact same money that he or she received in the distribution from the ira zaklama v commissioner tcmemo_2012_346 at respondent did not raise the issue of the second ira dis- tribution’s taking place after petitioner’s deposit to csrs and we deem re- spondent to have waived that issue in any event our disposition of this case does not require addressing the timing of the second distribution bohner v commissioner cumstances sec_401 and the legislative_history associated with the rollover provision of sec_402 address this issue in the context of transfers from other qualified trusts for the purpose of a direct transfer of eligible rollover distributions a qualified_trust plan must permit distributees to elect to have a distribution paid directly to an eligible_retirement_plan which for this purpose must be a defined_contribution_plan that permits the acceptance of rollover dis- tributions the senate report explaining this provision includes the following statement as under present law a transfer cannot be made to another qualified_plan unless the terms of the transferee_plan permit the acceptance of such transfer cong rec s8180 the instant case does not involve a defined_contribution_plan rather it involves a defined_benefit_plan however for the reasons explained below we conclude and hold that because csrs did not accept petitioner’s remittance as a roll- over he must include his withdrawals in his taxable_income for the letter that opm sent to petitioner after he retired explained how he could make a deposit to make up for years for which no retirement contributions were withheld from his pay the letter requested that a check be sent to opm for these contributions it is silent on whether the deposit can be made as a rollover title u s c sec c does not specifically permit civil service employees to remit the deposit by means of a tax-free_rollover contribution from an ira or another eligible_retirement_plan the regulations promulgated under u s c sec a likewise do not require csrs to accept tax-free rollovers as a form of deposit c f_r sec_831 amounts deposited under u s c sec c allow civil service employees to make up for years in which there were no contributions from their salaries see c f_r sec_831 deposited amounts take the place of after-tax con- tributions that were not originally made see u s c sec a c only the portion of a distribution from an ira that is otherwise includible in gross_income may be rolled over from the ira to an eligible_retirement_plan other than an ira sec_408 see janine h bosley martha l hutzelman qualified plans-taxation of distributions 370-3d tax mgmt bna at a-158 after-tax contribution sec_143 united_states tax_court reports that were made to an ira cannot be rolled over see sec_408 see also bosley hutzelman supra at a- a rollover_contribution does not result in taxation until distribution see sec_72 sec_408 the instant case involves an indirect transfer because it was not a direct transfer csrs was likely not aware that petitioner was attempting to make a tax-free_rollover con- tribution and there is nothing in the record to suggest that petitioner informed csrs of his attempt to make a rollover unless it explicitly accepted rollovers a qualified_plan such as csrs would not be aware of the proper tax treatment of the payment upon distribution in gross includible even if csrs accepted rollovers sec_408 would permit it to accept as a rollover only the portion of the ira distribution income petitioner attempted to effect a rollover in order to make the payment to csrs with pretax dollars petitioner did not distinguish for csrs the extent to which the payment was made with pre- or post-tax dollars petitioner’s deposit was to make up for wage contributions which were not withheld in prior years those contributions would have been taxable csrs does not provide for the acceptance of rollovers because the payment was not accepted as a pretax contribution it is tax- able see montgomery f 3d pincite therefore sec_408 does not apply and the dollar_figure petitioner withdrew from his fidelity ira must be included in gross_income under sec_408 any contention we have not addressed is irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent reviewed by the court thornton colvin gale goeke paris lauber and nega jj agree with this opinion of the court vasquez j concurring i concur with the opinion of the court’s holding that petitioner’s payment to the civil service retirement_system csrs was not a rollover i write sepa- rately to emphasize that this case can be resolved solely on bohner v commissioner the basis of the office of personnel management’s opm authority to choose whether to accept rollovers i also take this opportunity to address judge buch’s dissent i agree with the facts as laid out by the opinion of the court opm gave petitioner an opportunity to make a pay- ment to csrs in order to increase his annuity as provided by c f_r sec_831 b see op ct p within a two-month period petitioner borrowed money from a friend made a withdrawal from his fidelity investments individual_retirement_account ira made the payment made a second withdrawal from the same ira and repaid his friend see id the only question before us is whether one or both of the withdrawals from the ira were rollover con- tributions to csrs under sec_408 as the opinion of the court recognizes csrs is a quali- fied trust see id p and note opm admin- isters csrs u s c sec a see also c f_r sec a t he civil service retirement_system is administered by the office of personnel management opm’s policy is to not accept rollovers to csrs see op ct p petitioner has failed to provide any authority requiring opm to accept rollovers and opm did not treat petitioner’s payment as a rollover these are the only facts necessary to decide the issue before us a trustee has broad powers that are only ‘limited by statute or the terms of the trust’ dabney v commissioner tcmemo_2014_108 at quoting restatement trust sec_3d sec_85 in dabney the taxpayer attempted to invest in real_property through an ira he held with charles schwab co inc charles schwab id at the internal_revenue_code does not prohibit iras from holding_real_estate id at however charles schwab did not permit iras to purchase or hold real_property id at we held that because it was the trustee or custodian of the ira charles schwab’s policies controlled and the taxpayer would not have been able to use his charles schwab ira to hold the real_property regardless of how he had structured the transaction id at the same analysis holds true here as the administrator of csrs opm may choose whether to accept rollover contribu- tions to csrs no statute or regulation restricts opm’s authority to do so opm chose not to accept rollovers there- united_states tax_court reports fore petitioner’s payment to csrs was not a rollover con- tribution in his dissent judge buch raises the issue of the plain lan- guage of sec_408 the supreme court has stated there is of course no more persuasive evidence of the purpose of a statute than the words by which the legislature undertook to give expression to its wishes often these words are sufficient in and of them- selves to determine the purpose of the legislation frequently however even when the plain meaning did not produce absurd results but merely an unreasonable one plainly at variance with the policy of the legislation as a whole this court has followed that purpose rather than the literal words 310_us_534 fn refs omitted quoting ozawa v united_states 260_us_178 under judge buch’s reading of the statute neither csrs nor any other qualified_plan or trust has the discretion to choose whether to accept rollover_contributions i do not believe that such an approach is reasonable or in keeping with congress’ intent see h_r rept no part pincite qualified_plans are not required to accept roll- overs the term qualified_plan refers to a plan which satisfies the requirements of sec_401 sec_1 b income_tax regs as the opinion of the court states csrs is a plan that meets the requirements of sec_401 see op ct p note qualified_plans have the discretion to decide whether to accept rollover_contributions and opm exercised that discretion no further analysis is required lauber j agrees with this concurring opinion halpern j dissenting i join judge buch’s dissent and write separately to explain why the second distribution fails it fails under the statutory definition of a rollover mr bohner made his payment into csrs on date before he received the second distribution on date sec_408 requires that the amount received as a distribution be paid into the eligible_retirement_plan no later than days after distribution a distribution cannot be rolled over before it is received judge buch may not have included that reason because some joining his side opinion may have objected that that ground was not raised by respondent that is not necessarily a valid objection bohner v commissioner a deficiency determination may be sustained upon any legal ground that supports it even though the grounds relied upon by the commissioner may have been different or unsound 283_f2d_474 8th cir 116_tc_211 56_tc_263 ndollar_figure 39_tc_839 aff ’d 332_f2d_421 2d cir wil- liams v commissioner tcmemo_1997_326 as we said in barnette v commissioner tcmemo_1992_595 aff ’d with- out published opinion sub nom allied mgmt corp v commissioner 41_f3d_667 11th cir it is the court’s right and obligation to decide the case upon what it con- siders to be the correct application of the law based upon the record pre- sented whether the parties have properly pleaded the controlling issues or not i f the court feels that a full and fair opportunity to present the facts has been given and the court feels that no further briefing on the law is necessary the court can go forward and decide the case on the record presented we have sufficient facts to permit us to determine that the second distribution fails under the statutory definition of a rollover because it could not be rolled over before it was received and i believe that we are obligated to so conclude holmes and buch jj agree with this dissent buch j dissenting the opinion of the court turns on the question of whether csrs accepts rollovers yet in that opinion a majority of the court candidly states that there is no specific provision in the internal_revenue_code con- cerning whether a qualified_trust must accept a rollover that is an indirect transfer from an ira in order to constitute an eligible_retirement_plan for purposes of sec_408 see op ct p they then go on to create such a rule this may or may not be a good or wise rule but that should be irrelevant it is not our role to act as rulemaker indeed on the same day the court conference considered this opinion the court_of_appeals for the d c circuit made this very point the tax_court is in the business of inter- preting and applying the internal revenue laws see freytag u s pincite not in the business of making those laws united_states tax_court reports 755_f3d_929 d c cir aff ’g tcmemo_2012_262 after noting what the statute says and does not say we are to apply what is written the court_of_appeals for the eleventh circuit where an appeal of this case could be taken reminded us of that earlier this year the ‘preeminent canon of statutory interpretation’ requires the court to ‘presume that the legislature says in a statute what it means and means in a statute what it says there ’ 746_f3d_1219 11th cir quoting bed rock ltd llc v united_states 541_us_176 rev’g 139_tc_390 indeed over the years circuit after circuit has had occasion to remind us of this point see 336_f3d_26 1st cir statutory language ‘is the most persuasive evidence of the statutory purpose’ and should not have been avoided by the tax_court in this case quoting 112_tc_19 rev’g 115_tc_104 247_f2d_144 2d cir reversing the tax_court for failing to apply the plain meaning of the statute aff ’g in part rev’g in part 24_tc_829 zackim v commis- sioner 887_f2d_455 3d cir reversing the tax_court for looking beyond the statute to a senate report when the language of the statute is clear rev’g 91_tc_1001 263_f3d_338 4th cir holding that the plain_meaning_rule applies unless the lit- eral application of the statute produces an outcome that is demonstrably at odds with clearly expressed congressional intent to the contrary or when literal application of the statute produces an absurd result rev’g 114_tc_103 124_f3d_699 5th cir holding that the tax_court incorrectly applied the law when it interpreted a statute in a way that conflicts with the statutory language rev’g 104_tc_352 286_f3d_324 6th cir i t is not the tax court’s role to inject its own policy determina- tions into the plain language of statutes rev’g 113_tc_169 235_f2d_409 7th cir the courts can only interpret congressional acts they cannot legislate rev’g 25_tc_175 583_f3d_581 8th cir holding that when the language of the statute is plain and bohner v commissioner unambiguous there is no need to look to policy consider- ations aff ’g 130_tc_34 294_f2d_653 9th cir reversing the tax_court for failing to adhere to the unambiguous language contained in the statutes in question rev’g 33_tc_963 86_f3d_982 10th cir holding that the tax court’s interpretation of the statute was unduly narrow and ran counter to the plain meaning of the statute rev’g 102_tc_61 907_f2d_1173 d c cir holding that the language of the statute is too plain to be mis- taken aff ’g 92_tc_351 and the supreme court has reminded us 464_us_386 affirming the court_of_appeals for the third circuit’s reversal of the tax_court and stating that c ourts are not authorized to rewrite a statute because they might deem its effects susceptible of improvement aff ’g 693_f2d_298 3d cir we have acknowledged this point as well see 140_tc_1 when the plain lan- guage of the statute is clear and unambiguous that is where the inquiry should end we often make this point in apolo- getic tones when denying a taxpayer a tax_benefit not clearly contemplated by the internal_revenue_code see eg eichelburg v commissioner tcmemo_2013_269 at we acknowledge that the result we reach may seem harsh however this court may not rely on general equitable principles to expand the statutorily prescribed time for filing a petition citations omitted cutler v commissioner tcmemo_2013_119 at while we sympathize with her children we must apply the law as written it is up to congress to address questions of fairness and to make improvements to the law moody v commissioner tcmemo_2012_268 at we are sympathetic to petitioner’s plight however we are bound by the statute as written and the accompanying regulations when consistent therewith ball v commissioner tcmemo_1995_520 slip op pincite while the result to petitioner may seem harsh we cannot ignore the plain language of the statute and in effect rewrite the statute to achieve what might be an equitable result united_states tax_court reports so with that i would look to the law as written and apply it to the material facts which are fairly straightforward mr bohner worked for the social_security administration and participated in the csrs during his years_of_service after mr bohner retired he received a letter from opm explaining that he could increase his csrs retirement annuity by remitting dollar_figure to make up for years when he did not have retirement contributions withheld the letter required the amount to be paid within days the letter was silent as to whether that payment could be made through an indirect rollover during mr bohner maintained an ira with fidelity investments mr bohner made two requests for distributions from his ira here the chronology becomes important fidelity made a first distribution of dollar_figure on date withholding dollar_figure of federal_income_tax mr bohner then borrowed money from a friend and mailed a check for the full dollar_figure to opm for payment into csrs on date fidelity then made a second distribution of dollar_figure on date mr bohner used these funds to reimburse his friend and replenish his bank account the question for us to decide under the arguments prop- erly preserved by the parties is whether mr bohner made valid rollovers the relevant statute is sec_408 to begin an ira distribution is taxable as provided under sec_72 sec_408 however that distribution is not taxable if it is a rollover sec_408 that section sets forth the require- ments of a rollover as follows paragraph providing that distributions are taxable does not apply to any amount_paid or distributed out of an individual_retirement_account or individual_retirement_annuity to the individual for whose benefit the account or annuity is maintained if- ii the entire amount received including money and any other prop- erty is paid into an eligible_retirement_plan for the benefit of such individual not later than the 60th day after the date on which the pay- such a statement would not affect the outcome the opinion of the court reaches and whether any such statement would affect the outcome under the analysis in this dissent is not an issue before us see op ct p and note bohner v commissioner ment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined with- out regard to this paragraph csrs is an eligible_retirement_plan through a series of cross-references a qualified_trust is an eligible_retirement_plan see sec_408 flush language c b in revrul_58_472 1958_2_cb_30 the irs held that csrs which was first created by the civil service retirement act of pub_l_no 41_stat_614 is a qualified_trust under sec_401 although revenue rulings are not binding on the court they may serve to bind the commis- sioner where a longstanding revenue_ruling that has not been modified or revoked is relevant to the case before us 119_tc_157 the irs has not revoked this revenue_ruling and respondent did not challenge csrs’ status as a qualified_trust here accord- ingly csrs is a qualified_trust and therefore an eligible_retirement_plan so we must see whether either of the two distributions qualifies as a rollover the opinion of the court denies roll- over treatment for both distributions in one fell swoop like the facts the law is fairly straightforward the requirements for a distribution to be treated as a rollover are found in sec_408 a distribution from an ira will not be included in gross_income if the entire amount received from the ira is paid into an eligible_retirement_plan no later than days after the date the payment is received mr bohner received the first distribution on date twelve days later mr bohner wrote a check exceeding the amount of the distribution to opm for payment into csrs accordingly he fulfilled all of the requirements for a rollover_contribution under sec_408 and the first dis- tribution should not be included in his gross_income the opinion of the court makes it abundantly clear that there is no rule that overrides the rollover treatment allowed under sec_408 the opinion cites sec_401 which relates to the qualification of a plan not the tax treatment of a rollover the opinion cites sec_402 which relates to both the opinion of the court and respondent cite a regulation for the continued united_states tax_court reports rollovers from exempt trusts not rollovers from iras in fact the opinion does not cite any specific provision in sec_402 but rather cites the legislative_history of amendments to sec_402 in looking to analogous provisions to assist in interpreting sec_408 the opinion of the court has done the exact opposite of what canons of statutory construction instruct canons of statutory construction encourage courts to look to analogous provisions when resolving ambiguity in the provi- sion under consideration 286_us_427 undoubtedly there is a natural presumption that identical words used in dif- ferent parts of the same act are intended to have the same meaning where one provision contains a specific rule and another is silent canons of statutory construction tell us that the omission is intentional 141_tc_376 and we should interpret the provision consistent with the omission we do not add a rule to the statute that congress did not itself include the strongest statutory authority the opinion of the court can muster is the statement t he statutory provisions gov- erning csrs do not include a provision allowing pretax employee contributions see op ct p but the statutory framework of csrs also does not include a provision prohib- iting pretax employee contributions a review of that statu- tory framework reveals that it is silent on the subject of its federal_income_tax treatment u s c secs the only tax-related provisions within csrs’s gov- erning statutes relate to state taxes and withholding id sec k the provisions governing the tax treatment of csrs dis- tributions and rollovers into the csrs are unsurprisingly found in title_26 the internal_revenue_code sec_408 governs rollovers from an ira that provision tells us that a rollover_distribution is to be treated as income_on_the_contract when contributed to the new plan sec_408 if treated properly that amount would be proposition that eligible retirement plans are not required to accept roll- overs sec_1_401_a_31_-1 q a-13 income_tax regs the regulation is ir- relevant because it not only addresses the qualification requirements for a plan an issue not before us it also relates to accepting direct rollovers which are not at issue here bohner v commissioner taxable when paid out by csrs sec_72 because it is not treated as an investment_in_the_contract it is not part of the amount that is excluded from income the opinion of the court seems intent on solving a problem that does not exist the statutory scheme places no weight on whether csrs has a practice of accepting rollover con- tributions indeed the statute places no weight on a plan’s preferences regarding accepting rollovers when determining the taxability of a rollover_distribution the internal_revenue_code however would tax that rollover when it comes out of csrs if csrs does not properly account for that a fact that is not in the record then that is a problem for those who administer csrs to resolve not the court the concurring opinion cites dabney v commissioner tcmemo_2014_108 for the proposition that the trustee or custodian of a plan can restrict the types of investments the plan will allow even when the statute would otherwise permit the investment see concurring op p dabney is inapposite because the question presented to the court was whether the distribution at issue was either an investment by mr dabney’s ira or a transfer between ira trustees mr dabney did not intend or attempt to make a rollover con- tribution under sec_408 from one retirement account to another rather mr dabney attempted to change the investments within his ira in violation of the trustee’s internal policies mr dabney claimed that he acquired an investment in real_property as agent for the ira trustee however he could not act as agent for the trustee where the trustee had a policy against investing in real_property our approval of the ira trustee’s right to restrict the investment of ira funds is not authority for the proposition that an otherwise qualified recipient of an ira rollover_contribution may through its internal policies cause the contribution not to qualify as such thus the analysis in dabney has no bearing on the case before us on the basis of the foregoing the first distribution fulfills the necessary requirements for a rollover_contribution as for the second of the two fidelity distributions that distribution may fail to qualify as a rollover for reasons not addressed here united_states tax_court reports because mr bohner complied with all the necessary steps to make a rollover_contribution as to the first distribution i dissent halpern foley holmes gustafson and morrison jj agree with this dissent f
